Exhibit 10.7

 

LOGO [g153286g57m42.jpg]

August 16th, 2013

Ishai Naveh

 

  Re: Amended and Restated Offer of Employment by Adesto Technologies
Corporation

Dear Ishai:

This offer letter serves to amend and restate your prior offer letter dated
February 21, 2007 with Adesto Technologies Corporation (the “Company”)
pertaining to the terms of your employment as the Company’s Vice President of
Marketing and Business Development. The amended and restated terms of your
employment are as follows:

1. Position. You will serve as Vice President of Marketing and Business
Development of the Company. You will report to the President and Chief Executive
Officer (the “CEO”) and shall perform the duties and responsibilities customary
for such position and such other related duties as are assigned by the President
and CEO. You agree to devote substantially all of your professional time,
attention and efforts to the performance of your duties as the Company’s Vice
President of Marketing and Business Development, and shall not render services
to any other business without the prior approval of the CEO. The foregoing shall
not, however, preclude you (a) from engaging in appropriate civic, charitable or
religious activities, (b) from devoting a reasonable amount of time to private
investments, (c) from serving on the boards of directors of other entities, or
(d) from providing incidental assistance to family members on matters of family
business, so long as the foregoing activities and service do not conflict with
your responsibilities to the Company.

2. Cash Compensation and Benefits.

(a) Base Salary. Your salary will be at an annualized rate of $248,000 per year,
payable in accordance with the Company’s standard payroll schedule. Your salary,
as well as any other cash amounts payable under this offer letter, will be
subject to applicable tax withholdings and shall be reviewed by the Company’s
Board of Directors (the “Board”) for possible increases prior to the start of
each fiscal year, effective at the beginning of such fiscal year.

(b) Annual Bonus. You will have the opportunity to earn an annual cash bonus of
up to twenty-five percent (25%) of your base salary for each fiscal year based
on the achievement of certain objectives, which you and the Board will mutually
establish. Such bonus payment is subject to your continued employment through
and until the date of payment. The bonus will be paid no later than March 15 of
the year following the year in which such bonus was earned.



--------------------------------------------------------------------------------

(c) Benefits. In addition, you will be eligible to participate in regular health
insurance, including medical, dental and vision as well as other employee
benefit plans established by the Company for its employees from time to time.
You will be entitled to 120 hours of PTO during every calendar year for the
first five years of employment and earn an additional 8 hours PTO for each
subsequent year of employment, up to a maximum of 160 hours. The amount of PTO
available to you can be accrued and carried over from one year to the next, but
in no circumstance shall it exceed 200 hours unless determined otherwise by the
Company Compensation Committee.

3. At Will Employment. While we look forward to a long and profitable
relationship, should you decide to accept our offer, you will be an at-will
employee of the Company, which means the employment relationship can be
terminated by either you or the Company for any reason, at any time, with or
without prior notice and with or without cause. Any statements or
representations to the contrary (and, indeed, any statements contradicting any
provision in this letter) should be regarded by you as ineffective. Further,
your participation in any stock option or benefit program is not to be regarded
as assuring you of continuing employment for any particular period of time. Any
modification or change in your at-will employment status may only occur by way
of a written agreement signed by you and the CEO.

4. Change in Control Benefits. In the event that there is a Change in Control
(as defined below) of the Company, then immediately prior to the closing of such
Change in Control, you will receive acceleration of the vesting and
exercisability of fifty percent (50%) of all unvested options, and unvested
shares subject to all options, to purchase shares of the Company’s Common Stock
then held by you.

5. Termination Benefits.

(a) Following a Change in Control and For Other Than Cause or Good Reason. In
the event that there is a Change in Control of the Company and the Company or
its successor terminates your employment other than for Cause, or you terminate
your employment for Good Reason, in either case upon or within twelve
(12) months following the Change in Control, then you will be entitled to
receive: (i) a lump sum payment equal to the sum of (a) twelve (12) months of
your then-current base salary, (b) 100% of your target bonus for that fiscal
year, and (c) reimbursement of twelve (12) months of your COBRA premiums; and
(ii) acceleration of the vesting and exercisability of one hundred percent
(100%) of all options, and unvested shares subject to all options, to purchase
shares of the Company’s Common Stock then held by you (the “Change in Control
Severance Benefits”). You agree that you will not resign for Good Reason without
first providing the Company, or its successor as applicable, with written notice
addressed to the CEO of the acts or omissions constituting the grounds for Good
Reason within sixty (60) days of the initial existence of the grounds for Good
Reason, with a reasonable cure period of not less than fifteen (15) days
following delivery of such notice to the Company. In addition, you must
terminate your employment within thirty (30) days following expiration of such
cure period for your resignation to qualify as a resignation for Good Reason.
Your entitlement to the Change in Control Severance Benefits is subject to your
executing and not revoking an industry standard release and waiver of claims in
favor of the Company (or its successor, as applicable).

(b) Other Termination. In the event that your employment is terminated other
than for Cause at any time other than upon or within twelve (12) months
following a



--------------------------------------------------------------------------------

Change in Control, then you will receive a lump sum payment equal to the sum of
(a) six (6) months of your then-current base salary and (b) reimbursement of six
(6) months of your COBRA premiums (the “Other Termination Severance Benefits”).
Your entitlement to the Other Termination Severance Benefits is subject to your
executing and not revoking an industry standard release and waiver of claims in
favor of the Company (or its successor, as applicable).

(c) Form and Timing of Payment. The Company will pay you any lump sum amounts as
provided for in this Section 5 on the thirtieth (30th) day following your
termination of employment, provided that prior to such date the release
described above is effective at such time.

(d) Definitions.

(i) For purposes of this Section 5, “Cause” shall mean: (i) any willful act or
acts of dishonesty undertaken by you and resulting in substantial gain or
personal enrichment of you at the expense of the Company; (ii) any willful act
of misconduct by you which is materially and demonstrably injurious to the
Company; (iii) willful and repeated failure or refusal to comply in any respect
with the terms of the Company’s standard Employee Invention Assignment and
Confidentiality Agreement, or any other policies of the Company applicable to
you where non-compliance would be materially detrimental to the Company; or
(iv) conviction of, or plea of guilty to or no contest to, a felony. No act, or
failure to act, by you shall be considered “willful” if done, or omitted to be
done, by you in good faith and in the reasonable belief that your act or
omission was in the best interest of the Company and/or required by applicable
law.

(ii) For purposes of this Section 5, “Good Reason” shall mean: (i) a material
reduction in your total annual compensation not agreed to by you, except in the
case of a reduction in the total annual compensation applicable to all
executive-level Company employees; (ii) a material reduction in your authority,
status, obligations or responsibilities, provided that following a Change in
Control, a change in title alone (not accompanied by a change in authority,
status, obligations or responsibilities), or the Company being operated as a
division or a subsidiary of a successor entity, shall not constitute a material
reduction; (iii) the Company’s failure to comply in any material respect with
any material term of this offer letter that is not cured within thirty
(30) days; or (iv) a requirement that you relocate to an office that would
increase your one-way commute distance by more than the greater of 50% or 15
miles.

(iii) For purposes of Section 4 and this Section 5, “Change in Control” shall
mean any of the following events: (i) a merger or consolidation in which (1) the
Company is a constituent party; or (2) a subsidiary of the Company is a
constituent party and the Company issues shares of its capital stock pursuant to
such merger or consolidation, except any such merger or consolidation involving
the Company or a subsidiary in which the shares of capital stock of the Company
outstanding immediately prior to such merger or consolidation continue to
represent, or are converted or exchanged for shares of capital stock which
represent, immediately following such merger or consolidation at least a
majority, by voting power, of the capital stock of (A) the surviving or
resulting corporation or (B) if the surviving or resulting corporation is a
wholly owned subsidiary of another corporation immediately following such merger
or consolidation, the parent corporation of such surviving or resulting
corporation; (ii) a transaction to which the Company is a party and pursuant to
which any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange



--------------------------------------------------------------------------------

Act”)), other than a trustee or other fiduciary holding securities of the
Company under an employee benefit plan of the Company, becomes the “beneficial
owner” (as defined in Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company’s then-outstanding securities, excluding,
for purposes of this subsection (ii), any transaction constituting an equity
financing in which the Company is the surviving corporation; or (iii) the sale,
lease, transfer or other disposition (including by way of an exclusive license),
in a single transaction or series of related transactions, by the Company or any
subsidiary of the Company of all or substantially all the assets of the Company
and its subsidiaries taken as a whole, except where such sale, lease, transfer
or other disposition is to a wholly owned subsidiary of the Company.

6. Section 280G. If any payments and other benefits provided for in this offer
letter or otherwise constitute “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”) and,
but for this Section 6, would be subject to the excise tax imposed by
Section 4999 of the Code, then payments and other benefits will be payable to
you, at your election, either in full or in such lesser amounts as would result,
after taking into account the applicable federal, state and local income taxes
and the excise tax imposed by Section 4999, on your receipt on an after-tax
basis of the greatest amount of payments and other benefits, by first reducing
the cash payments and then reducing the equity grants, in each case, pro rata
between amounts subject to Section 409A of the Code and amounts not subject to
Section 409A of the Code.

7. Section 409A. For purposes of this offer letter, a termination of employment
will be determined consistent with the rules relating to a “separation from
service” as defined in Section 409A of the Code and the regulations thereunder
(“Section 409A”). Notwithstanding anything else provided herein, to the extent
any payments provided under this offer letter in connection with your
termination of employment constitute deferred compensation subject to
Section 409A, and you are deemed at the time of such termination of employment
to be a “specified employee” under Section 409A, then such payment shall not be
made or commence until the earlier of (i) the expiration of the six (6)-month
period measured from your separation from service from the Company or (ii) the
date of your death following such a separation from service; provided, however,
that such deferral shall only be effected to the extent required to avoid
adverse tax treatment to you including, without limitation, the additional tax
for which you would otherwise be liable under Section 409A(a)(1)(B) in the
absence of such a deferral. The first payment thereof will include a catch-up
payment covering the amount that would have otherwise been paid during the
period between your termination of employment and the first payment date but for
the application of this provision, and the balance of the installments (if any)
will be payable in accordance with their original schedule. To the extent that
any provision of this offer letter is ambiguous as to its compliance with
Section 409A, the provision will be read in such a manner so that all payments
hereunder comply with Section 409A. To the extent any payment under this offer
letter may be classified as a “short-term deferral” within the meaning of
Section 409A, such payment shall be deemed a short-term deferral, even if it may
also qualify for an exemption from Section 409A under another provision of
Section 409A. Payments pursuant to this offer letter are intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.

8. Confidentiality; Compliance with Policies. As an employee of the Company, you
will have access to certain confidential information of the Company and you may,
during the



--------------------------------------------------------------------------------

course of your employment, develop certain information or inventions that will
be the property of the Company. To protect the interests of the Company, you
have signed the Company’s standard “Employee Invention Assignment and
Confidentiality Agreement” as a condition of your employment. We wish to impress
upon you that we do not want you to, and we hereby direct you not to, bring with
you any confidential or proprietary material of any former employer or to
violate any other obligations you may have to any former employer. During the
period that you render services to the Company, you agree to not engage in any
employment, business or activity that is in any way competitive with the
business or proposed business of the Company. You will disclose to the Company
in writing any other gainful employment, business or activity that you are
currently associated with or participate in that competes with the Company. You
will not assist any other person or organization in competing with the Company
or in preparing to engage in competition with the business or proposed business
of the Company. You represent that your signing of this offer letter,
agreement(s) concerning stock options granted to you, if any, under the
Company’s 2007 Equity Incentive Plan (the “Plan”) and the Company’s Employee
Invention Assignment and Confidentiality Agreement and your continued employment
with the Company will not violate any agreement currently in place between
yourself and current or past employers.

9. Employment with TriNet. Our benefits, payroll, and other human resource
management services are provided through TriNet Employer Group, Inc., a
professional employer organization. As a result of the Company’s arrangement
with TriNet, TriNet will be considered your employer of record for these
purposes and the CEO will be responsible for directing your work, reviewing your
performance, setting your schedule, and otherwise directing your work at the
Company.

10. Arbitration. You and the Company agree to submit to mandatory binding
arbitration any and all claims arising out of or related to your employment with
the Company and the termination thereof, including but not limited to, claims
for unpaid wages, wrongful termination, torts, stock or stock options or other
ownership interest in the Company, and/ or discrimination (including harassment)
based upon any federal, state or local ordinance, statute, regulation or
constitutional provision except that each party may, at each party’s option,
seek injunctive relief in court related to the improper use, disclosure or
misappropriation of a party’s proprietary, confidential or trade secret
information. All arbitration hearings shall be conducted in Santa Clara County,
California. THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL BY JURY
IN REGARD TO SUCH CLAIMS. This offer letter does not restrict your right to file
administrative claims you may bring before any government agency where, as a
matter of law, the parties may not restrict the employee’s ability to file such
claims (including, but not limited to, the National Labor Relations Board, the
Equal Employment Opportunity Commission and the Department of Labor). However,
the parties agree that, to the fullest extent permitted by law, arbitration
shall be the exclusive remedy for the subject matter of such administrative
claims. The arbitration shall be conducted through JAMS before a single neutral
arbitrator, in accordance with the JAMS employment arbitration rules then in
effect. The JAMS rules may be found and reviewed at
http://jamsadr.com/rules-employment-arbitration. If you are unable to access
these rules, please let me know and I will provide you with a hardcopy. The
arbitrator shall issue a written decision that contains the essential findings
and conclusions on which the decision is based.

11. Miscellaneous.



--------------------------------------------------------------------------------

(a) Personal. This offer letter is personal to you and therefore you may not
assign any of your rights and responsibilities hereunder.

(b) Successors. This offer letter shall inure to the benefit of and be binding
upon (a) the Company and any of its successors, and (b) you and your heirs,
executors and representatives in the event of your death. Any successor to
Adesto Technologies Corporation shall be deemed substituted for the Company and
Adesto Technologies Corporation under the terms of this offer letter for all
purposes. In the event of a Change in Control, the Company agrees to obtain
assumption of this offer letter by its successor.

(c) Modification. This offer letter, including, but not limited to the at-will
provision above, may not be amended or modified other than by a written
agreement designated as an amendment and executed by you and the CEO, following
approval of the Board, although the Company reserves the right to unilaterally
modify your compensation, benefits, job title and duties (subject to any express
limitations set forth above).

(d) Severability. If any provision of this offer letter or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of this offer letter that can be given effect without the invalid
provisions or applications and to this end the provisions of this offer letter
are declared to be severable.

(e) Complete Agreement. This offer letter (together with the Employee Invention
Assignment and Confidentiality Agreement and the Plan) represents the entire
agreement between you and the Company with respect to the material terms and
conditions of your employment, and supersedes and replaces all prior
discussions, negotiations and agreements, including, without limitation, your
prior offer letter with the Company dated February 21, 2007.

(f) Counterparts. This offer letter may be executed (i) in counterparts, each of
which shall be an original, with same effect as if the signatures hereto were on
the same instrument; and (ii) by facsimile or pdf. The parties agree that such
facsimile or pdf signatures shall be deemed original signatures for all
purposes.

[Signature page follows]



--------------------------------------------------------------------------------

We are extremely excited about your continued employment with Adesto
Technologies Corporation.

Please indicate your acceptance of this amended and restated offer letter, and
confirmation that it contains our complete agreement regarding the terms and
conditions of your employment, by signing the bottom portion of this letter and
returning a copy to me.

 

Very truly yours, /s/ Narbeh Derhacobian Narbeh Derhacobian, President and CEO
Agreed to and accepted: /s/ Ishai Naveh Ishai Naveh Date:   8/16/2013